Morgan, J.
Plaintiff sues tlie defendant for a balance due as the result-of a planting partnership which, he says, existed between them in the year 1869.
Defendant denies the partnership, and pleads the prescription of three years.
When the partnership is alleged to have existed, the defendant was a married woman and separate in property from her husband. The object of the partnership was the cultivation of a plantation which belonged to her. Her husband had her authority to manage her affairs. He formed the partnership with the plaintiff — the partnership consisting in working the defendant’s plantation on shares. This agreement, the evidence shows, was known to the defendant, and was acquiesced in by her. She had the advantage of it, and she must take its responsibilities also. All the plaintiff asks is to be paid his share in the partnership. This, we think, he is entitled to.
As to the plea of prescription, admitting that it is governed by the limitation of three years, which it is not necessary to decide, it appears *248that the husband, who was the agent of the wife, acknowledged the claim by paying a small portion, thereof before prescription had accrued. The plea; therefore, can not avail.
It is therefore ordered, adjudged, and decreed that the judgment of the district court be avoided, annulled, and reversed, and it is now ordered that there be judgment in favor of the plaintiff and against the defendant for $1019 22, with legal interest from the thirty-first of May, 1872, until paid, with costs in both courts.